Citation Nr: 0724081	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 10, 2004 
for service connection for impotence.  

2.  Entitlement to an effective date prior to June 10, 2004 
for entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran honorably served on active duty from March 1955 
to August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded service connection for impotence as 
associated with service-connected diabetes mellitus, and 
assigned a non-compensable rating effective April 22, 2005.  
The veteran was also granted entitlement to special monthly 
compensation based on loss of use of a creative organ 
effective April 22, 2005.  In a September 2005 rating 
decision, an earlier effective date of June 10, 2004, for 
service connection for impotence and entitlement to special 
monthly compensation based on loss of use of a creative organ 
were assigned.  


FINDINGS OF FACT

1.  Service connection was granted for diabetes mellitus, 
Type II, effective May 22, 2000.

2.  Liberalizing legislation provided for presumptive service 
connection for diabetes mellitus, Type II and its 
complications, due to exposure to Agent Orange, effective May 
8, 2001.

3.  The veteran has impotence and loss of use of a creative 
organ due to diabetes mellitus, Type II.

4.  VA has accepted the April 22, 2005 QTC examination as a 
claim for service connection for impotence; this examination 
established that the veteran had impotence as a complication 
of diabetes mellitus, Type II, since the late 1990's which 
preceded May 8, 2001 and existed more than one year prior to 
the April 22, 2005 accepted date of claim.  


CONCLUSION OF LAW

1.  An effective date of April 22, 2004, for service 
connection for impotence is warranted  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 3.816 (2006).

2.  An effective date of April 22, 2004, for entitlement to 
special monthly compensation based on loss of use of a 
creative organ is warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 3.816 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2001 and March 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA notification told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2001 VCAA letter pertained to the 
issue of service connection and the March 2005 VCAA letter 
addressed both service connection and increased ratings.  The 
matter of the proper effective date is a "downstream" 
issue, i.e., an issue relating to the claim but arising after 
the beginning of the claims process.  With regard to that 
issue, VA has taken the proper action in accordance with 38 
U.S.C.A. § 5104.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The statement of the case addressed the effective date matter 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


Earlier Effective Dates

On May 22, 2005, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  In that application, 
the veteran claimed service connection for diabetes mellitus.  
Thereafter, private medical records were received which 
showed treatment and diagnosis diabetes mellitus, Type II, 
from 1998 onward.  

In a May 2002 rating decision, service connection for 
diabetes mellitus, Type II, was granted and a 20 percent 
rating was assigned effective May 22, 2000, the date of the 
claim.  The basis of the grant of service connection was a 
finding that the veteran served in Vietnam and therefore 
claimed diabetes mellitus, Type II, was subject to 
presumptive service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, type II diabetes shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

Presumptive service connection for diabetes mellitus type II 
and exposure to Agent Orange was not established until May 8, 
2001.  VA is required to provide retroactive benefits to 
certain claimants who filed claims for Type II diabetes 
before it was added to VA's presumptive list, specifically 
claims decided during the period from September 25, 1985 to 
July 8, 2001.  In the veteran's case, his claim of service 
connection for diabetes mellitus, Type II, was received 
within that window of time, May 22, 2000.  

VA issued special regulations to implement orders of a United 
States district court in the class action of Nehmer v. United 
States Department of Veteran's Affairs.  See 38 C.F.R. § 
3.816 (2006); see also Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
created a limited exception to the general statutory 
provisions governing the assignment of effective dates.

Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400(b)(2); see also 38 U.S.C.A. § 5110(a) (effective date 
for service connection shall not be earlier than the date of 
claim).  However, retroactive effective dates are allowed in 
the context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

The RO considered the veteran a Nehmer class member and 
adjudicated his claim of service connection for diabetes 
mellitus, Type II, accordingly.  In pertinent part, a Nehmer 
class member is defined as a Vietnam veteran who has a 
covered herbicide disease.  See 38 C.F.R. § 38 C.F.R. § 
3.816(b)(1)(i)(2006).  The term covered herbicide diseases 
includes type II diabetes mellitus.  See 38 C.F.R. 
§ 3.816(b)(2)(i) (2006).  This regulation applies to claims 
for disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  See 38 C.F.R. § 
3.816(c) (2006).  VA issued regulations creating a 
presumption of service connection for diabetes mellitus, Type 
II, effective May 8, 2001. 66 Fed. Reg. 23,166 (May 8, 2001).  
As noted, such was the case here. 

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, May 8, 2001, the effective date of the award 
will be the later of the date such claim was received by VA 
or the date the disability arose.  38 C.F.R. § 3.816(c)(2) 
(2006).  A claim will be considered a claim for compensation 
for a particular covered herbicide disease if the application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability 
or VA issued a decision on the claim, between May 3, 1989, 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  See 38 C.F.R. § 3.816(c)(2)(i) & (ii) 
(2006).

The inclusion of diabetes mellitus, Type II, as a presumptive 
Agent Orange diseases under Section 3.309(e) was made 
effective by VA as of July 9, 2001, and then made retroactive 
by the United States Court of Appeals for the Federal Circuit 
back to May 8, 2001 (see Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002)), and the veteran filed his 
claim between May 3, 1989, and May 8, 2001, the provisions of 
Section 3.816(c)(2) were applicable for purposes of 
establishing the effective date of the award of service 
connection for diabetes mellitus, Type II.  

Thus, the assigned effective date of service connection for 
diabetes mellitus, Type II, was May 22, 2000, the date of 
receipt of the claim which was the later date between date 
entitlement arose and date of receipt of the claim (since 
diabetes mellitus had been present since at least 1998).  The 
veteran's initial claim for diabetes mellitus, Type II was 
received in October 2000, more than 30 years after service.  
Thus, the exception of Section 3.816(c)(3) does not apply, 
i.e., the Board is precluded from assigning as effective date 
the day following the date of discharge.  

Entitlement to service connection for diabetes mellitus, Type 
II, was assigned pursuant to a liberalizing law.  Generally, 
this would mean that 38 C.F.R. § 3.114 would be for 
application.  However, 38 C.F.R. § 3.816(c)(4) specifically 
limits the application of Section 3.114, as well as the more 
general Section 3.400, to those cases that do not fall under 
the provisions of either Section 3.816(c)(1) or Section 
3.816(c)(2).  The veteran's claim of service connection for 
diabetes mellitus, Type II, came within the parameters of 38 
C.F.R. § 3.816(c)(2).  Therefore, 38 C.F.R. §§ 3.114 and 
3.400 were not for application.  In any event, neither of 
those regulations would have provided for an effective date 
which was earlier.  

The veteran currently claims that he should have been granted 
an effective date for service connection for impotence and 
entitlement to special monthly compensation based on loss of 
use of a creative organ which coincided with the assigned 
May 22, 2000 effective date for diabetes mellitus, Type II, 
since the veteran's impotence was present back in 1998, also.  

As noted, in conjunction with his initial claim of service 
connection for diabetes mellitus, Type II, the veteran 
submitted private medical evidence which dated back to 1998.  
This private medical evidence from S.H., M.D., and the Edmond 
Medical Center, did not reflect any complaints of impotence 
nor diagnosis of impotence.  

Thereafter, in February 2002, VA afforded the veteran a QTC 
examination.  Again, the veteran did not complain of having 
impotence nor was it diagnosed.  

In March 2005, correspondence was received from the veteran 
in which he indicated that he was seeking an increased rating 
for diabetes mellitus, Type II.  He also claimed other 
medical problems.  He did not mention impotence.  
Nevertheless, when the veteran was afforded another QTC 
examination on April 22, 2005, impotence was diagnosed as 
being associated with diabetes mellitus, Type II.  It was 
noted that impotence had been present for 6 years.  

In a May 2005 rating decision, the RO awarded service 
connection for impotence as associated with service-connected 
diabetes mellitus, Type II, and assigned a non-compensable 
rating effective April 22, 2005.  The veteran was also 
granted entitlement to special monthly compensation based on 
loss of use of a creative organ effective April 22, 2005.  
The assigned effective date represented the date of the QTC 
examination which was apparently accepted as an informal 
claim of service connection for impotence.  

Thereafter, In June 2006, private medical records were 
received which reflected treatment by F.D., M.D., which 
showed that the veteran was noted to have impotence 
associated with diabetes mellitus in April 1998.  In 
September 2005, private medical records were received which 
reflected treatment by F.D., M.D., which showed that in 
January 2001, the veteran was noted to have impotence which 
had been present for several years. 

In a September 2005 rating decision, an earlier effective 
date of June 10, 2004, for service connection for impotence 
and entitlement to special monthly compensation based on loss 
of use of a creative organ were assigned.  The basis of the 
assignment of the earlier effective date was that the veteran 
had submitted medical evidence establishing that impotence, 
as associated with diabetes mellitus, Type II, was present 
when the law authorizing payment for diabetes mellitus, Type 
II, and secondary conditions due to Agent Orange, was made 
effective date of May 8, 2001, as liberalizing legislation.  
Thus, the RO assigned an effective date of one year prior to 
the June 10, 2005, receipt of that evidence (the private 
records of F.D., M.D.).  

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; see McCay v. Brown, 9 Vet. App. 183 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation."), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997); Williams v Principi, 15 
Vet. App. 189 (2001) (en banc), aff'd 310 F.3d 1374 (Fed. 
Cir. 2002).  

In this case, the claim was reviewed more than one year after 
May 8, 2001.  As noted, although the veteran did not make any 
specific claim regarding service connection for impotence, 
the April 22, 2005 QTC examination was accepted as a claim of 
service connection.  To that end, the Board notes that there 
is no communication or documentation of any kind to include 
any other medical record which was received by the Board 
prior to April 22, 2005 which in any way mentions impotence 
or loss of use of a creative organ.  Therefore, April 22, 
2005, was accepted as the initial claim of the veteran for 
consideration of service connection and/or a rating based on 
impotence.  

Since the claim was received more than one year after the 
effective date of the liberalizing law or VA issue, May 8, 
2001, benefits may be authorized no earlier than one year 
prior to the date of receipt of the request for review.  One 
year earlier is April 22, 2004.

The Board recognizes that the RO assigned an effective date 
of one year earlier than the June 10, 2005 receipt of the 
private medical evidence which established that impotence was 
present since 1998.  However, the QTC examination also 
established that impotence was present 6 years prior to that 
examination, or approximately 1999.  Thus, this evidence also 
established that the veteran had impotence when the 
liberalizing law was effectuated.  Accordingly, the Board 
finds that the proper effective date is April 22, 2004.  

The Board has also considered if 38 C.F.R. § 3.400 may 
provide an earlier effective date.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004). As 
previously noted, the veteran did not file a claim within one 
year after separation from service.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

There is nothing to reflect a claim or an informal claim 
prior to April 22, 2005.  Thus, 38 C.F.R. § 3.400 does not 
provide a basis for an earlier award of service connection 
for impotence.  The date of claim came after the date of 
entitlement; the later date is the controlling date for the 
effective date assigned under the factual circumstances of 
this case.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor).  Further, the Court has 
acknowledged that the effective date based on an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a casual connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  LaLonde v. West, 
12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  

The Board has also considered if an earlier effective date is 
warranted if the Board considers the veteran's claim of 
service connection for impotence as essentially an increased 
rating claim of diabetes mellitus as it was a complication of 
that disease.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  

Thus, if a claim is received after the increase in disability 
is demonstrated, but the increase occurred within the prior 
one year period then the effective date will be assigned as 
of the date of the ascertainable increase, up to one year 
prior. 

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, the April 22, 2005 examination may be 
considered the date of claim for an increase.  The Board has 
assigned an effective date of one year prior to that date, 
April 22, 2004.  

There were no formal or informal claims including medical 
records which were received prior to that time, as noted, 
which even mentioned impotence prior to that time.  

Although medical records established the presence of 
impotence prior to April 22, 2004, those records were not 
received until June 2005.  As noted, the RO originally 
assigned an effective date one year prior to the receipt of 
those records, but the Board has assigned the earlier date of 
April 22, 2004.  There is no basis for an earlier effective 
date to be assigned.  

With regard to the claim regarding the effective date of the 
award of special monthly compensation for loss of use of a 
creative organ, the Board notes that the same date as the 
effective date of service connection for impotence is for 
application, April 22, 2004, for the same reasons and bases.  
To the extent that the veteran may claim that an earlier 
effective date is warranted, the award of special monthly 
compensation for loss of use of a creative organ cannot have 
an effective date prior to the date of service connection for 
impotence. 

Because entitlement to special monthly compensation for loss 
of use of a creative organ derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for impotence, Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997), and there is no basis to 
award special monthly compensation for loss of use of a 
creative organ for a time prior to the date of service 
connection of the disability upon which entitlement to 
special monthly compensation for loss of use of a creative 
organ is based.  See Hazan (no entitlement to an increase in 
compensation, by way of an effective date, for time when 
claimant not otherwise entitled to compensation).

Therefore, an effective date of April 22, 2004, is also 
warranted for special monthly compensation for loss of use of 
a creative organ.


ORDER

Entitlement to an effective date of April 22, 2004, for 
service connection for impotence is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an effective date of April 22, 2004, for 
entitlement to special monthly compensation based on loss of 
use of a creative organ is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


